ICJ_168_Jadhav_IND_PAK_2017-05-18_ORD_01_NA_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


        JADHAV CASE
        (INDIA v. PAKISTAN)

   REQUEST FOR THE INDICATION
    OF PROVISIONAL MEASURES


       ORDER OF 18 MAY 2017




          2017
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES


      AFFAIRE JADHAV
        (INDE c. PAKISTAN)

     DEMANDE EN INDICATION
   DE MESURES CONSERVATOIRES


    ORDONNANCE DU 18 MAI 2017

                                                Official citation :
                               Jadhav (India v. Pakistan), Provisional Measures,
                               Order of 18 May 2017, I.C.J. Reports 2017, p. 231




                                            Mode officiel de citation :
                               Jadhav (Inde c. Pakistan), mesures conservatoires,
                             ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 231




                                                                                1123
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157321-3




4 CIJ1123.indb 2                                                                       26/03/18 16:42

                             18 MAY 2017

                               ORDER




       JADHAV CASE
    (INDIA v. PAKISTAN)
REQUEST FOR THE INDICATION
 OF PROVISIONAL MEASURES




     AFFAIRE JADHAV
     (INDE c. PAKISTAN)
  DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES




                             18 MAI 2017

                          ORDONNANCE

                                                                           231




                       TABLE DES MATIÈRES

                                                                    Paragraphes

Qualités                                                                  1-12
   I. Compétence PRIMA FACIE                                             15-34
  II. Les droits dont la protection est recherchée et les mesures
      demandées                                                          35-48
 III. Risque de préjudice irréparable et caractère d’urgence             49-56
 IV. Conclusion et mesures à adopter                                     57-60
Dispositif                                                                  61




                                                                             4

                                                                        232



              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2017
                                                                                  2017
                                 18 mai 2017                                     18 mai
                                                                               Rôle général
                                                                                 no 168
                      AFFAIRE JADHAV
                         (INDE c. PAKISTAN)

                   DEMANDE EN INDICATION
                 DE MESURES CONSERVATOIRES



                            ORDONNANCE


Présents : M. Abraham, président ; MM. Owada, Cançado Trindade,
           Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
           MM. Bhandari, Robinson, Crawford, Gevorgian, juges ;
           M. Couvreur, greffier.

  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 de son Statut et les articles 73, 74 et 75 de son
Règlement,
  Rend l’ordonnance suivante :
  Considérant que :

   1. Le 8 mai 2017, le Gouvernement de la République de l’Inde (ci-
après, l’« Inde ») a déposé au Greﬀe de la Cour une requête introductive
d’instance contre la République islamique du Pakistan (ci-après, le
« Pakistan »), dénonçant des violations de la convention de Vienne
sur les relations consulaires du 24 avril 1963 qui auraient été commises
« dans le cadre de la détention et du procès d’un ressortissant indien,
M. Kulbhushan Sudhir Jadhav », condamné à mort au Pakistan.
   2. A la ﬁn de sa requête, l’Inde demande :
   « 1) que la condamnation à mort prononcée à l’encontre de l’accusé
        soit immédiatement suspendue,

                                                                          5

                      jadhav (ordonnance 18 V 17)                          233

    2) que lui soit accordée restitutio in integrum, sous la forme d’une
       déclaration constatant que la condamnation à laquelle est parvenu
       le tribunal militaire au mépris total des droits énoncés à l’article 36
       de la convention de Vienne, notamment en son paragraphe 1 b),
       et des droits humains élémentaires de tout accusé, auxquels il
       convient également de donner eﬀet ainsi qu’exigé à l’article 14 du
       Pacte international relatif aux droits civils et politiques de 1966, est
       contraire au droit international et aux dispositions de la convention
       de Vienne,
    3) qu’il soit prescrit au Pakistan de ne pas donner eﬀet à la condam-
       nation prononcée par le tribunal militaire et de prendre les mesures
       qui pourraient être prévues par le droit pakistanais pour annuler
       la décision de ce tribunal,
    4) que cette décision, dans le cas où le Pakistan ne serait pas en
       mesure de l’annuler, soit déclarée illicite en tant que contraire au
       droit international et aux droits conventionnels, et qu’injonction
       soit faite au Pakistan de s’abstenir de violer la convention de
       Vienne et le droit international en donnant d’une quelconque
       façon eﬀet à la condamnation, ainsi que de libérer sans délai le
       ressortissant indien qui en fait l’objet ».
   3. Dans sa requête, l’Inde entend fonder la compétence de la Cour sur
le paragraphe 1 de l’article 36 du Statut de celle-ci et sur l’article premier
du protocole de signature facultative concernant le règlement obligatoire
des diﬀérends, qui accompagne la convention de Vienne sur les relations
consulaires.
   4. Le 8 mai 2017, outre sa requête, l’Inde a également présenté une
demande en indication de mesures conservatoires, en se référant à
l’article 41 du Statut de la Cour et aux articles 73, 74 et 75 de son Règle-
ment.
   5. Dans cette demande, l’Inde prie la Cour de prescrire que :
   « a) le Gouvernement de la République islamique du Pakistan prenne
        toutes les mesures nécessaires pour que M. Kulbhushan Sudhir
        Jadhav ne soit pas exécuté ;
     b) le Gouvernement de la République islamique du Pakistan porte à
        la connaissance de la Cour les mesures qu’il aura prises en appli-
        cation de l’alinéa a) ; et que
     c) le Gouvernement de la République islamique du Pakistan fasse en
        sorte qu’il ne soit pris aucune mesure qui puisse porter atteinte
        aux droits de la République de l’Inde ou de M. Kulbhushan
        Sudhir Jadhav en ce qui concerne toute décision que la Cour pour-
        rait prendre sur le fond de l’aﬀaire ».
  6. Dans le même document, l’Inde demande également ce qui suit :
      « Eu égard à l’extrême gravité et à l’imminence de la menace d’exé-
    cution d’un citoyen indien au Pakistan en violation des obligations
    auxquelles celui-ci est tenu envers l’Inde, cette dernière prie instam-

                                                                             6

                     jadhav (ordonnance 18 V 17)                        234

     ment la Cour de considérer la présente demande comme une ques-
     tion de la plus grande urgence et de rendre immédiatement, et sans
     attendre la tenue d’audiences, une ordonnance en indication de
     mesures conservatoires suo motu. L’Inde prie également le président
     de la Cour, dans l’exercice des pouvoirs que lui confère le para-
     graphe 4 de l’article 74 du Règlement, en attendant que la Cour se
     réunisse, d’inviter les Parties à agir de manière que toute ordonnance
     de la Cour sur la demande en indication de mesures conservatoires
     puisse avoir les eﬀets voulus. »
  7. Le greﬃer a immédiatement communiqué au Gouvernement du
Pakistan la requête, conformément au paragraphe 2 de l’article 40 du Sta-
tut de la Cour, et la demande en indication de mesures conservatoires,
conformément au paragraphe 2 de l’article 73 du Règlement. Il a égale-
ment informé le Secrétaire général de l’Organisation des Nations Unies
du dépôt par l’Inde de cette requête et de cette demande.
  8. Par lettre en date du 9 mai 2017 adressée au premier ministre du
Pakistan, le président de la Cour, dans l’exercice des pouvoirs qui lui sont
conférés par le paragraphe 4 de l’article 74 du Règlement, a invité le Gou-
vernement pakistanais, dans l’attente de la décision de la Cour sur la
demande en indication de mesures conservatoires, « à agir de manière que
toute ordonnance de la Cour à cet égard puisse avoir les eﬀets voulus ».
Copie de cette lettre a été transmise à l’agent de l’Inde.

   9. Par lettres en date du 10 mai 2017, le greﬃer a fait connaître aux
Parties que la Cour, conformément au paragraphe 3 de l’article 74 de son
Règlement, avait ﬁxé au 15 mai 2017 la date de la procédure orale sur la
demande en indication de mesures conservatoires.
   10. Au cours des audiences publiques tenues le 15 mai 2017, des obser-
vations orales sur la demande en indication de mesures conservatoires ont
été présentées par :
Au nom de l’Inde :     M. Deepak Mittal,
                       M. Vishnu Dutt Sharma,
                       M. Harish Salve.
Au nom du Pakistan : M. Mohammad Faisal,
                     M. Khawar Qureshi.
   11. Au terme de ses plaidoiries, l’Inde a prié la Cour de prescrire, à
titre conservatoire, que :
   « a) le Gouvernement de la République islamique du Pakistan prenne
        toutes les mesures nécessaires pour que M. Kulbhushan Sudhir
        Jadhav ne soit pas exécuté ;
     b) le Gouvernement de la République islamique du Pakistan porte à
        la connaissance de la Cour les mesures qu’il aura prises en appli-
        cation de l’alinéa a) ; et que
     c) le Gouvernement de la République islamique du Pakistan fasse en

                                                                          7

                     jadhav (ordonnance 18 V 17)                        235

        sorte qu’il ne soit pris aucune mesure qui puisse porter atteinte
        aux droits de la République de l’Inde ou de M. Kulbhushan
        Sudhir Jadhav en ce qui concerne toute décision que la Cour pour-
        rait prendre sur le fond de l’aﬀaire ».
  12. Le Pakistan, pour sa part, a prié la Cour de rejeter la demande en
indication de mesures conservatoires présentée par l’Inde.

                                      *
                                  *       *

   13. Le contexte dans lequel la présente aﬀaire a été portée devant
la Cour peut se résumer comme suit. M. Jadhav est détenu par les autori-
tés pakistanaises depuis le 3 mars 2016, bien que les circonstances
de son arrestation restent controversées entre les Parties. L’Inde aﬃrme
que M. Jadhav est un ressortissant indien, ce que le Pakistan
a admis dans ses notes verbales des 23 janvier, 21 mars et 10 avril
2017 (voir annexes 2, 3 et 5 à la requête). La demanderesse aﬃrme
avoir été avisée de l’arrestation de l’intéressé le 25 mars 2016, lorsque
le Foreign Secretary du Pakistan a évoqué la question auprès du haut-
commissaire indien au Pakistan. Dès ce jour, elle a demandé à pouvoir
entrer en communication avec M. Jadhav par l’entremise de ses autori-
tés consulaires. L’Inde a réitéré cette demande à maintes reprises, en
vain. Le 23 janvier 2017, le Pakistan lui a adressé une lettre sollicitant
son assistance dans le cadre de l’enquête dont M. Jadhav et ses supposés
complices faisaient l’objet. Les 21 mars et 10 avril 2017, le Pakistan a
informé l’Inde de ce que la possibilité pour elle de communiquer avec
M. Jadhav par l’entremise de ses autorités consulaires serait étudiée
« à la lumière de » la suite que celle-ci donnerait à ladite demande
d’assistance.
   14. Selon une déclaration faite à la presse le 14 avril 2017 par un
conseiller aux aﬀaires étrangères auprès du premier ministre du Pakistan,
M. Jadhav a été condamné à mort le 10 avril 2017 par une cour martiale
en raison d’activités d’« espionnage, sabotage et terrorisme ». L’Inde
aﬃrme qu’elle a protesté et a continué d’insister pour pouvoir entrer en
communication avec M. Jadhav par l’entremise de ses autorités consu-
laires et obtenir des informations sur la procédure dont l’intéressé fait
l’objet. Il apparaît que, en droit pakistanais, M. Jadhav disposerait d’un
délai de quarante jours (soit jusqu’au 19 mai 2017) pour interjeter appel
de la déclaration de culpabilité et de la peine prononcées à son encontre,
mais l’on ignore s’il a engagé une procédure en ce sens. L’Inde indique
toutefois que, le 26 avril 2017, la mère de M. Jadhav a formé un « appel »
en vertu de l’article 133 B) de la loi militaire pakistanaise de 1952, et
introduit un « recours » auprès du Gouvernement fédéral du Pakistan en
vertu de l’article 131 de cette même loi ; l’un et l’autre ont été remis, le
même jour, au Foreign Secretary du Pakistan par le haut-commissaire
indien.

                                                                          8

                      jadhav (ordonnance 18 V 17)                         236

                       I. Compétence PRIMA FACIE

   15. La Cour ne peut indiquer des mesures conservatoires que si les dis-
positions invoquées par le demandeur semblent prima facie constituer une
base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
de s’assurer de manière déﬁnitive qu’elle a compétence quant au fond de
l’aﬀaire (voir, par exemple, Application de la convention internationale
pour la répression du financement du terrorisme et de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale
(Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
19 avril 2017, C.I.J.Recueil 2017, p. 114, par. 17).
   16. En la présente espèce, l’Inde entend fonder la compétence de la
Cour sur le paragraphe 1 de l’article 36 du Statut de la Cour et sur l’ar-
ticle premier du protocole de signature facultative concernant le règle-
ment obligatoire des diﬀérends, qui accompagne la convention de Vienne
sur les relations consulaires (ci-après, le « protocole de signature faculta-
tive » et la « convention de Vienne », respectivement). La Cour doit donc,
en premier lieu, rechercher si l’article premier du protocole de signature
facultative lui confère prima facie compétence pour statuer sur l’aﬀaire au
fond, ce qui lui permettrait — sous réserve que les autres conditions
nécessaires soient réunies — d’indiquer des mesures conservatoires.
   17. L’Inde et le Pakistan sont parties à la convention de Vienne depuis,
respectivement, le 28 décembre 1977 et le 14 mai 1969, et ils sont parties
au protocole de signature facultative depuis, respectivement, le
28 décembre 1977 et le 29 avril 1976. Ni l’un ni l’autre n’a émis de réserves
à ces instruments.
   18. L’article premier du protocole de signature facultative dispose :
        « Les diﬀérends relatifs à l’interprétation ou à l’application de la
      Convention relèvent de la compétence obligatoire de la Cour inter-
      nationale de Justice qui, à ce titre, pourra être saisie par une requête
      de toute partie au diﬀérend qui sera elle-même partie au présent
      Protocole. »
   19. L’Inde soutient qu’un diﬀérend existe entre les Parties concernant
l’interprétation et l’application du paragraphe 1 de l’article 36 de la
convention de Vienne, qui dispose :
       « Aﬁn que l’exercice des fonctions consulaires relatives aux ressor-
    tissants de l’Etat d’envoi soit facilité :
    a) les fonctionnaires consulaires doivent avoir la liberté de commu-
        niquer avec les ressortissants de l’Etat d’envoi et de se rendre
        auprès d’eux. Les ressortissants de l’Etat d’envoi doivent avoir la
        même liberté de communiquer avec les fonctionnaires consulaires
        et de se rendre auprès d’eux ;
    b) si l’intéressé en fait la demande, les autorités compétentes de l’Etat
        de résidence doivent avertir sans retard le poste consulaire de
        l’Etat d’envoi lorsque, dans sa circonscription consulaire, un res-

                                                                            9

                     jadhav (ordonnance 18 V 17)                         237

       sortissant de cet Etat est arrêté, incarcéré ou mis en état de déten-
       tion préventive ou toute autre forme de détention. Toute
       communication adressée au poste consulaire par la personne arrê-
       tée, incarcérée ou mise en état de détention préventive ou toute
       autre forme de détention doit également être transmise sans retard
       par lesdites autorités. Celles-ci doivent sans retard informer l’in-
       téressé de ses droits aux termes du présent alinéa ;
    c) les fonctionnaires consulaires ont le droit de se rendre auprès d’un
       ressortissant de l’Etat d’envoi qui est incarcéré, en état de déten-
       tion préventive ou toute autre forme de détention, de s’entretenir
       et de correspondre avec lui et de pourvoir à sa représentation en
       justice. Ils ont également le droit de se rendre auprès d’un ressor-
       tissant de l’Etat d’envoi qui, dans leur circonscription, est incar-
       céré ou détenu en exécution d’un jugement. Néanmoins, les
       fonctionnaires consulaires doivent s’abstenir d’intervenir en faveur
       d’un ressortissant incarcéré ou mis en état de détention préventive
       ou toute autre forme de détention lorsque l’intéressé s’y oppose
       expressément. »

                                    * *
   20. L’Inde aﬃrme que le Pakistan a manqué aux obligations qui lui
incombent en application des dispositions précitées dans le cadre de l’ar-
restation, de la détention et du procès de M. Jadhav. Elle fait valoir que
M. Jadhav a été arrêté, détenu, jugé et condamné à mort par le Pakistan
et que, en dépit de démarches répétées à cet eﬀet, elle n’a pas pu commu-
niquer avec l’intéressé ni se rendre auprès de lui, en violation des ali-
néas a) et c) du paragraphe 1 de l’article 36 de la convention de Vienne ;
elle soutient également que M. Jadhav n’a été ni informé de ses droits ni
autorisé à les exercer, en violation de l’alinéa b) de cette même disposi-
tion. Elle aﬃrme que le paragraphe 1 de l’article 36 de la convention de
Vienne « ne prévoit aucune exception » et qu’il trouve à s’appliquer quels
que soient les chefs d’accusation dont l’intéressé doit répondre.
   21. L’Inde reconnaît que les Parties ont, le 21 mai 2008, signé un
accord bilatéral sur la communication des autorités consulaires avec les
ressortissants de l’Etat d’envoi (ci-après, l’« accord de 2008 »), mais sou-
tient que cet instrument ne limite pas les droits et obligations que les Par-
ties tiennent du paragraphe 1 de l’article 36 de la convention de Vienne.
Selon elle, si l’article 73 de cette convention reconnaît que des accords
conclus entre des parties peuvent compléter et développer les dispositions
de celle-ci, il ne saurait les autoriser à diluer les obligations qui y sont
énoncées. En conséquence, l’Inde considère que l’accord de 2008 n’a
aucun eﬀet sur la compétence de la Cour en la présente espèce.
   22. L’Inde souligne également qu’elle ne cherche à fonder la compé-
tence de la Cour que sur l’article premier du protocole de signature facul-
tative, et non sur les déclarations faites par les Parties en vertu du
paragraphe 2 de l’article 36 du Statut. Elle estime que, lorsque la compé-

                                                                          10

                      jadhav (ordonnance 18 V 17)                           238

tence de la Cour est expressément prévue dans des traités ou conventions,
pareilles déclarations, y compris toute réserve qui y serait formulée, ne
sont pas applicables.

                                       *
   23. Le Pakistan aﬃrme que la Cour n’a pas compétence prima facie
pour connaître de la demande en indication de mesures conservatoires
présentée par l’Inde. Premièrement, il fait valoir que la compétence de la
Cour est exclue par un certain nombre de réserves contenues dans les
déclarations faites par les Parties en vertu du paragraphe 2 de l’article 36
du Statut. Le Pakistan se réfère ainsi à deux réserves dont l’Inde a assorti
sa déclaration du 18 septembre 1974, à savoir, premièrement, celle qui
empêche la Cour de connaître d’aﬀaires mettant en cause deux membres
du Commonwealth et, deuxièmement, celle qui porte sur les traités multi-
latéraux. Le défendeur se réfère également à une réserve contenue dans sa
propre déclaration amendée du 29 mars 2017, suivant laquelle « toutes
questions liées à la sécurité nationale de la République islamique du
Pakistan » sont exclues de la juridiction obligatoire de la Cour. Selon lui,
cette réserve est applicable en la présente espèce parce que M. Jadhav a
été arrêté, détenu, jugé et condamné pour espionnage, sabotage et terro-
risme.
   24. Deuxièmement, le Pakistan soutient que le paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne ne peut avoir été destiné à s’appliquer
aux personnes soupçonnées d’espionnage ou de terrorisme et que, par-
tant, il ne saurait exister de diﬀérend relatif à l’interprétation ou à l’appli-
cation de cet instrument en la présente espèce.
   25. Enﬁn, le Pakistan aﬃrme que les faits allégués dans la requête
entrent dans le champ de l’accord de 2008, qui « limit[e], précis[e] ou com-
plèt[e] » la convention de Vienne. Il se réfère à cet égard au paragraphe 2
de l’article 73 de cette dernière, qui dispose qu’« [a]ucune disposition de la
présente Convention ne saurait empêcher les Etats de conclure des accords
internationaux conﬁrmant, complétant ou développant ses dispositions,
ou étendant leur champ d’application ». Le Pakistan considère que l’ac-
cord de 2008 « étend ou complète [l’]entente [entre les Parties] et la mise
en œuvre de la convention ». A cet égard, il appelle l’attention sur l’ali-
néa vi) de l’accord de 2008, qui dispose que, « [e]n cas d’arrestation, de
détention ou de condamnation pour des raisons politiques ou de sécurité,
chaque partie pourra examiner l’aﬀaire au fond ». Le Pakistan soutient
que cette disposition s’applique au cas de M. Jadhav et que, dès lors, la
Cour n’a pas compétence prima facie en vertu de l’article premier du pro-
tocole de signature facultative.

                                      * *
  26. La Cour rappelle que le demandeur entend établir sa compétence
sur le paragraphe 1 de l’article 36 du Statut et l’article premier du proto-

                                                                             11

                      jadhav (ordonnance 18 V 17)                         239

cole de signature facultative ; il n’invoque pas les déclarations faites par
les Parties en vertu du paragraphe 2 de l’article 36 du Statut. Lorsque la
compétence de la Cour est fondée sur tel ou tel « traité et convention en
vigueur », selon les termes du paragraphe 1 de l’article 36 du Statut, « il
est sans pertinence d’examiner les objections visant d’autres fondements
possibles de [cette] compétence » (Appel concernant la compétence du
Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 60,
par. 25 ; voir également Différend territorial et maritime (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II),
p. 872, par. 132). En conséquence, aucune réserve contenue dans les
déclarations faites par les Parties en vertu du paragraphe 2 de l’article 36
du Statut ne saurait faire obstacle à la compétence de la Cour expressé-
ment prévue dans le protocole de signature facultative. Point n’est donc
besoin pour la Cour d’examiner ces réserves plus avant.
   27. La Cour rappelle que l’article premier du protocole de signature
facultative lui confère compétence à l’égard des « diﬀérends relatifs à l’in-
terprétation ou à l’application de la convention » de Vienne (voir le para-
graphe 18 ci-dessus).
   28. La Cour recherchera en conséquence si, à la date du dépôt de la
requête, un tel diﬀérend semblait exister entre les Parties.
   29. A cet égard, la Cour note que les Parties apparaissent bien s’être
opposées, et s’opposer aujourd’hui encore, sur la question de l’assistance
consulaire de l’Inde à M. Jadhav au titre de la convention de Vienne.
Alors que l’Inde a soutenu en diverses occasions que M. Jadhav aurait dû
(et devrait toujours) bénéﬁcier d’une assistance consulaire en vertu de la
convention de Vienne (voir, par exemple, les notes verbales en date des 19
et 26 avril 2017 annexées à la requête), le Pakistan a aﬃrmé que la possi-
bilité d’une telle assistance serait étudiée « à la lumière de la suite que
[l’Inde] donnerait à [sa] demande d’assistance » aux ﬁns de l’enquête
menée par le Pakistan concernant l’intéressé (voir les notes verbales du
Pakistan en date des 21 mars et 10 avril 2017 annexées à la requête). A ce
stade, ces éléments sont suﬃsants pour établir prima facie que, à la date
du dépôt de la requête, un diﬀérend existait entre les Parties quant à la
question de l’assistance consulaire au titre de la convention de Vienne
s’agissant de l’arrestation, de la détention, du procès et de la condamna-
tion de M. Jadhav.
   30. Aux ﬁns de déterminer si elle a compétence, même prima facie, la
Cour doit encore rechercher si ce diﬀérend est de ceux dont elle pourrait
connaître ratione materiae sur le fondement de l’article premier du proto-
cole de signature facultative. A cet égard, elle relève que les actes allégués
par l’Inde sont susceptibles de relever du paragraphe 1 de l’article 36 de la
convention de Vienne, qui garantit notamment à l’Etat d’envoi le droit de
communiquer avec ses ressortissants détenus dans l’Etat de résidence et
de se rendre auprès d’eux (al. a) et c)), et garantit auxdits ressortissants
celui d’être informés de leurs droits (al. b)). La Cour considère que les
manquements allégués du Pakistan, en tant qu’il n’aurait pas procédé aux
notiﬁcations consulaires requises s’agissant de l’arrestation et de la déten-

                                                                           12

                      jadhav (ordonnance 18 V 17)                         240

tion de M. Jadhav, ni permis aux autorités consulaires indiennes de com-
muniquer avec celui-ci ou de se rendre auprès de lui, semblent susceptibles
de relever, ratione materiae, du champ d’application de la convention de
Vienne.
   31. Selon la Cour, les éléments susmentionnés établissent de façon suf-
ﬁsante, à ce stade, l’existence entre les Parties d’un diﬀérend pouvant
entrer dans les prévisions de la convention de Vienne et concerner
l’interprétation ou l’application du paragraphe 1 de l’article 36 de cet
instrument.
   32. La Cour relève également que la convention de Vienne ne contient
pas de dispositions expresses excluant de son champ d’application
les personnes soupçonnées d’espionnage ou de terrorisme. A ce stade, l’on
ne saurait conclure que l’article 36 de la convention de Vienne ne
peut s’appliquer au cas de M. Jadhav de manière à exclure, prima
facie, la compétence de la Cour au titre du protocole de signature
facultative.
   33. En ce qui concerne l’accord de 2008, point n’est besoin pour la
Cour de décider à ce stade de l’instance si l’article 73 de la Convention de
Vienne permettrait de limiter les droits énoncés à l’article 36 de la conven-
tion par la voie d’un accord bilatéral. Pour l’heure, il suﬃt de relever que
les dispositions de l’accord de 2008 n’imposent pas expressément une telle
limite. Aussi la Cour considère-t-elle qu’elle ne dispose pas à ce stade
d’éléments suﬃsants pour conclure que l’accord de 2008 fait obstacle à sa
compétence au titre de l’article premier du protocole de signature faculta-
tive à l’égard des diﬀérends ayant trait à l’interprétation ou à l’application
de l’article 36 de la convention de Vienne.
   34. En conséquence, la Cour estime qu’elle a, prima facie, compétence
en vertu de l’article premier du protocole de signature facultative pour
connaître du diﬀérend qui oppose les Parties.


          II. Les droits dont la protection est recherchée
                       et les mesures demandées

   35. Le pouvoir d’indiquer des mesures conservatoires que la Cour
tient de l’article 41 de son Statut a pour objet de sauvegarder, dans l’at-
tente de sa décision sur le fond de l’aﬀaire, les droits revendiqués par
chacune des parties. Il s’ensuit que la Cour doit se préoccuper de sauve-
garder par de telles mesures les droits que l’arrêt qu’elle aura ultérieure-
ment à rendre pourrait reconnaître à l’une ou à l’autre des parties. Aussi
ne peut-elle exercer ce pouvoir que si elle estime que les droits allégués par
la partie demanderesse sont au moins plausibles (voir, par exemple, Appli-
cation de la convention internationale pour la répression du financement du
terrorisme et de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Ukraine c. Fédération de Russie), mesures
conservatoires, ordonnance du 19 avril 2017, C.I.J.Recueil 2017, p. 126,
par. 63).

                                                                           13

                     jadhav (ordonnance 18 V 17)                         241

   36. En outre, un lien doit exister entre les droits dont la protection est
recherchée et les mesures conservatoires sollicitées (C.I.J. Recueil 2017,
p. 126, par. 64).
   37. Dans sa requête, l’Inde aﬃrme que les droits qu’elle cherche à pro-
téger sont ceux établis au paragraphe 1 de l’article 36 de la convention de
Vienne (cité au paragraphe 19 ci-dessus).
   38. Ainsi que la Cour l’a dit dans l’arrêt qu’elle a rendu en l’aﬀaire
LaGrand (Allemagne c. Etats-Unis d’Amérique),
       « Le paragraphe 1 de l’article 36 institue un régime dont les divers
    éléments sont interdépendants et qui est conçu pour faciliter la mise
    en œuvre du système de protection consulaire. Le principe de base
    régissant la protection consulaire est énoncé dès l’abord : le droit de
    communication et d’accès (alinéa a) du paragraphe 1 de l’article 36).
    La disposition suivante précise les modalités selon lesquelles doit
    s’eﬀectuer la notiﬁcation consulaire (alinéa b) du paragraphe 1 de
    l’article 36). Enﬁn, l’alinéa c) du paragraphe 1 de l’article 36 énonce
    les mesures que les agents consulaires peuvent prendre pour fournir
    leur assistance aux ressortissants de leur pays détenus dans 1’Etat de
    résidence. » (C.I.J. Recueil 2001, p. 492, par. 74.)
   39. Il découle du paragraphe 1 de l’article 36 que tous les Etats parties
à la convention de Vienne ont le droit d’apporter une assistance consu-
laire à leurs ressortissants qui sont incarcérés ou mis en état de détention
préventive ou toute autre forme de détention dans un autre Etat partie.
Ils ont également le droit que soient respectés les droits garantis à leurs
ressortissants par cette disposition.

                                    * *
   40. En l’espèce, le demandeur aﬃrme que M. Jadhav, qui a la nationa-
lité indienne, a été arrêté, détenu, jugé et condamné à mort par le Pakis-
tan et que, malgré plusieurs tentatives à cet eﬀet, l’Inde n’a pas pu se
rendre auprès de lui ni communiquer avec lui. A cet égard, l’Inde précise
qu’elle a maintes fois demandé, entre le 25 mars 2016 et le 19 avril 2017,
à pouvoir entrer en communication avec l’intéressé par l’entremise de ses
autorités consulaires, toujours en vain. Elle souligne que, le 21 mars 2017,
à la ﬁn du procès de M. Jadhav, le Pakistan a indiqué que « la possibilité
[pour l’Inde] de communiquer par l’entremise de ses autorités consulaires
avec son ressortissant, M. Kulbushan Jadhav, … ser[ait] étudiée à la
lumière de la suite que [l’Inde] donnerait à la demande d’assistance for-
mulée par le Pakistan » aux ﬁns de l’enquête ouverte contre l’intéressé ; le
défendeur a réitéré sa position le 10 avril 2017, à savoir le jour où,
semble-t-il, M. Jadhav a été déclaré coupable et condamné à mort (voir
les paragraphes 13-14 ci-dessus). L’Inde soutient à cet égard que le fait de
subordonner son droit de communiquer avec son ressortissant par l’entre-
mise de ses autorités consulaires à l’octroi d’une assistance aux ﬁns d’en-
quête constitue, en soi, une violation grave de la convention de Vienne.

                                                                          14

                      jadhav (ordonnance 18 V 17)                         242

Elle ajoute que M. Jadhav n’a pas été informé de ses droits en matière
d’assistance consulaire. Le demandeur en conclut que le Pakistan a man-
qué de procéder sans retard aux notiﬁcations requises et que l’Inde et son
ressortissant ont été, de fait, empêchés d’exercer les droits que leur confère
le paragraphe 1 de l’article 36 de la convention de Vienne.

                                      *
   41. Le Pakistan, pour sa part, conteste l’aﬃrmation de l’Inde selon
laquelle il aurait posé des conditions à l’octroi de l’assistance consulaire.
Au surplus, il aﬃrme que les droits invoqués par l’Inde ne sont pas plau-
sibles parce que l’article 36 de la convention de Vienne ne s’applique pas
aux personnes soupçonnées d’espionnage ou de terrorisme, et que la
situation de M. Jadhav est régie par l’accord de 2008.

                                     * *
   42. A ce stade de la procédure, la Cour n’est pas appelée à se pronon-
cer déﬁnitivement sur le point de savoir si les droits que l’Inde souhaite
voir protégés existent ; il lui faut seulement déterminer si ces droits sont
plausibles (voir le paragraphe 35 ci-dessus et l’aﬀaire relative à l’Applica-
tion de la convention internationale pour la répression du financement du
terrorisme et de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Ukraine c. Fédération de Russie), mesures
conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 126,
par. 64).
   43. Les droits d’un Etat d’être averti de la détention de l’un de ses res-
sortissants et de communiquer avec lui par l’entremise de ses autorités
consulaires, ainsi que les obligations de l’Etat ayant placé l’intéressé en
détention de l’informer sans retard de ses droits en matière d’assistance
consulaire et d’autoriser l’exercice de ceux-ci, sont énoncés au para-
graphe 1 de l’article 36 de la convention de Vienne. S’agissant des argu-
ments du Pakistan selon lesquels, premièrement, l’article 36 ne s’applique
pas aux personnes soupçonnées d’espionnage ou de terrorisme et, deuxiè-
mement, les règles applicables au cas d’espèce ﬁgurent dans l’accord de
2008, la Cour considère que, à ce stade de la procédure, alors que les
Parties n’ont pas exposé leur analyse juridique de ces questions, ces argu-
ments n’oﬀrent pas une base suﬃsante pour exclure la plausibilité des
droits allégués par l’Inde, pour les mêmes raisons que celles énoncées
ci-dessus (voir les paragraphes 32-33).
   44. L’Inde aﬃrme que l’un de ses ressortissants a été arrêté, détenu,
jugé et condamné à mort au Pakistan sans que ce dernier l’en ait informée
et lui ait permis de communiquer avec l’intéressé. Le demandeur aﬃrme
également que M. Jadhav n’a pas été informé sans retard de ses droits en
matière d’assistance consulaire, et n’a pas été autorisé à les exercer. Le
Pakistan ne conteste pas ces assertions.
   45. Selon la Cour, compte tenu des arguments juridiques et des élé-

                                                                           15

                      jadhav (ordonnance 18 V 17)                         243

ments de preuve présentés, il apparaît que les droits invoqués par l’Inde
en la présente espèce sur la base du paragraphe 1 de l’article 36 de la
convention de Vienne sont plausibles.

                                      *
  46. La Cour en vient maintenant à la question du lien entre les droits
revendiqués et les mesures conservatoires sollicitées.
  47. La Cour relève que les mesures conservatoires sollicitées par l’Inde
consistent à garantir que le Gouvernement du Pakistan ne prendra aucune
mesure qui pourrait porter préjudice aux droits qu’elle allègue et, plus
précisément, qu’il prendra toutes les mesures nécessaires pour que
M. Jadhav ne soit pas exécuté avant que la Cour ne rende sa décision
ﬁnale.
  48. La Cour considère que ces mesures visent à sauvegarder les droits
de l’Inde et de M. Jadhav au titre du paragraphe 1 de l’article 36 de
la convention de Vienne. En conséquence, il existe un lien entre les
droits revendiqués par l’Inde et les mesures conservatoires que celle-ci
sollicite.


    III. Risque de préjudice irréparable et caractère d’urgence

   49. La Cour tient de l’article 41 du Statut le pouvoir d’indiquer des
mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
aux droits en litige dans une procédure judiciaire (voir, par exemple,
Application de la convention internationale pour la répression du
financement du terrorisme et de la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale (Ukraine c. Fédé-
ration de Russie), mesures conservatoires, ordonnance du 19 avril 2017,
C.I.J. Recueil 2017, p. 136, par. 88).
   50. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
sera toutefois exercé que s’il y a urgence, c’est-à-dire s’il existe un risque
réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
avant que la Cour n’ait rendu sa décision déﬁnitive (ibid., par. 89). La
Cour doit donc rechercher si pareil risque existe à ce stade de la procé-
dure.

                                     * *
   51. L’Inde soutient que l’exécution de M. Jadhav causerait un préju-
dice irréparable aux droits qu’elle invoque et que cette exécution peut
intervenir à tout moment avant que la Cour ne statue sur l’aﬀaire au
fond, étant donné que toute procédure d’appel engagée au Pakistan pour-
rait être conclue très rapidement et qu’il est peu probable que la déclara-
tion de culpabilité et la condamnation soient inﬁrmées. A cet égard, elle
précise que l’unique voie de recours judiciaire ouverte à M. Jadhav consis-

                                                                           16

                      jadhav (ordonnance 18 V 17)                         244

tait à interjeter appel dans un délai de quarante jours à compter du
10 avril 2017, date à laquelle la condamnation a été prononcée. Elle sou-
ligne que, bien que l’intéressé ait la possibilité de demander grâce en
s’adressant, en premier lieu, au chef d’état-major de l’armée du Pakistan
et, en second lieu, au président de cet Etat, il ne s’agit pas là de voies de
recours judiciaires.

                                      *
   52. Le Pakistan aﬃrme qu’il n’y a pas d’urgence, puisque M. Jadhav
peut toujours introduire un recours en grâce et qu’une période de cent cin-
quante jours est prévue à cet eﬀet. Selon lui, même si elle commençait à
courir le 10 avril 2017 (date à laquelle l’intéressé a été déclaré coupable en
première instance par le tribunal), cette période s’étendrait au-delà du mois
d’août 2017. L’agent du Pakistan a précisé qu’il n’y aurait aucune nécessité
d’indiquer d’urgence des mesures conservatoires si les Parties convenaient
d’une procédure accélérée, ajoutant que le Pakistan ne verrait pas d’incon-
vénient à ce que la Cour appelle l’aﬀaire à l’audience dans les six semaines.

                                     * *
   53. Sans préjuger de l’issue d’un éventuel appel ou recours formé
contre la décision de condamner à mort M. Jadhav, la Cour considère
que, s’agissant du risque de préjudice irréparable qui pourrait être causé
aux droits invoqués par l’Inde, le simple fait que M. Jadhav fasse l’objet
de pareille condamnation et puisse donc être exécuté suﬃt à établir l’exis-
tence d’un tel risque.
   54. Il existe une grande incertitude quant à la date à laquelle une déci-
sion sur un éventuel appel ou recours pourrait être rendue et, dans le cas
où la condamnation serait conﬁrmée, quant à la date à laquelle M. Jadhav
pourrait être exécuté. Le Pakistan a indiqué que l’exécution éventuelle de
l’intéressé n’aurait probablement pas lieu avant la ﬁn du mois d’août 2017.
Cela donne à entendre que cette exécution pourrait intervenir à tout
moment passé ce délai, avant que la Cour n’ait rendu sa décision ﬁnale en
l’aﬀaire. La Cour relève également que le Pakistan n’a pas pris l’engage-
ment de s’abstenir d’exécuter M. Jadhav tant que la Cour n’aurait pas
rendu sa décision ﬁnale. Dans ces conditions, la Cour est convaincue qu’il
y a urgence en l’espèce.
   55. La Cour ajoute que, en ce qui concerne les critères du préjudice
irréparable et de l’urgence, le fait que M. Jadhav pourrait en ﬁn de compte
introduire un recours en grâce auprès des autorités pakistanaises ou que
la date de son exécution n’a pas encore été ﬁxée ne sont pas en soi de
nature à interdire à la Cour d’indiquer des mesures conservatoires
(voir, par exemple, Avena et autres ressortissants mexicains (Mexique
c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 5 février
2003, C.I.J. Recueil 2003, p. 91, par. 54).
   56. La Cour relève que les questions dont elle est saisie en la présente

                                                                           17

                      jadhav (ordonnance 18 V 17)                           245

aﬀaire n’ont pas trait au point de savoir si un Etat a le droit de recourir à
la peine de mort. Ainsi qu’elle a déjà eu l’occasion de le faire observer, « la
fonction de la Cour est de régler des diﬀérends juridiques internationaux
entre Etats, notamment lorsqu’ils découlent de l’interprétation ou de l’ap-
plication de conventions internationales, et non pas d’agir en tant que
cour d’appel en matière criminelle » (LaGrand (Allemagne c. Etats-Unis
d’Amérique), mesures conservatoires, ordonnance du 3 mars 1999,
C.I.J. Recueil 1999 (I), p. 15, par. 25 ; Avena et autres ressortissants mexi-
cains (Mexique c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
nance du 5 février 2003, C.I.J. Recueil 2003, p. 89, par. 48).


                  IV. Conclusion et mesures à adopter

   57. La Cour conclut de l’ensemble des considérations qui précèdent
que les conditions auxquelles son Statut subordonne l’indication de
mesures conservatoires sont réunies et que certaines mesures conserva-
toires doivent être indiquées aﬁn de protéger les droits revendiqués par
l’Inde dans l’attente de son arrêt déﬁnitif.
   58. Dans les circonstances actuelles, il y a lieu, pour la Cour, de prescrire
au Pakistan de prendre toutes les mesures dont il dispose pour que M. Jadhav
ne soit pas exécuté tant que la décision déﬁnitive en la présente instance
n’aura pas été rendue, et de porter à la connaissance de la Cour toutes les
mesures qui auront été prises en application de la présente ordonnance.

                                        *
                                    *       *

  59. La Cour réaﬃrme que ses « ordonnances indiquant des mesures
conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
toire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 2001, p. 506, par. 109) et créent donc des obligations juri-
diques internationales pour toute partie à laquelle sont adressées lesdites
mesures.

                                        *
                                    *       *

   60. La décision rendue en la présente procédure ne préjuge en rien la
question de la compétence de la Cour pour connaître du fond de l’aﬀaire,
ni aucune question relative à la recevabilité de la requête ou au fond
lui-même. Elle laisse intact le droit des Gouvernements de l’Inde et du
Pakistan de faire valoir leurs moyens en ces matières.

                                        *
                                    *       *


                                                                             18

                       jadhav (ordonnance 18 V 17)                         246

  61. Par ces motifs,

  La Cour,
  I. A l’unanimité,
  Indique à titre provisoire les mesures conservatoires suivantes :
  Le Pakistan prendra toutes les mesures dont il dispose pour que
M. Jadhav ne soit pas exécuté tant que la décision déﬁnitive en la présente
instance n’aura pas été rendue, et portera à la connaissance de la Cour
toutes les mesures qui auront été prises en application de la présente
ordonnance.
  II. A l’unanimité,
  Décide que, jusqu’à ce qu’elle rende sa décision déﬁnitive, la Cour
demeurera saisie des questions qui font l’objet de la présente ordonnance.
  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit mai deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République de l’Inde et au
Gouvernement de la République islamique du Pakistan.

                                                        Le président,
                                               (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.


  M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
opinion individuelle ; M. le juge Bhandari joint une déclaration à l’or-
donnance.

                                                         (Paraphé) R.A.
                                                         (Paraphé) Ph.C.




                                                                            19

